DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/08/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the generic placeholder word “unit” coupled with functional language without reciting sufficient structure to achieve the function are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation “a determination unit,” “correction unit,” “a time measurement unit,” and “zero-crossing determination unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “determines,” “selects,” “measures,” and “obtains” respectfully; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure of the limitations:
“a determination unit”: structure element (22) depicted in figure 3.
“correction unit”: structure element (21) shown in Fig. 3.
“a time measurement unit,” structure element (15) shown in Fig. 1.
“zero-crossing determination unit”: structure element (16) shown in Fig. 1.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the number of successive times that the phase of the rotor is determined to be behind the target phase” and “the number of successive times that the phase of the rotor is determined to be behind the target phase.” It not clear whether the number of successive times is counted in the same cycle or the number is counted after each cycle the position of the rotor is behind or ahead. The specification does not support any means to count the successive times in the same cycle the rotor makes it behind or ahead the target position. Thus, the phrase “number of successive times” 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollock et al. (US 20140042940 A1).
Re. claim 1, Pollock figures 9-10 disclose a control device comprising:
a determination unit that determines whether a phase of a rotor of a stepping motor is ahead of or behind a target phase (Fig. 10, ¶. [0062]-[0063]);
a correction unit that selects a correction value for a control value of a drive current of the stepping motor from among a plurality of correction values based on a determination result (Fig. 10 shows current is corrected, increased or decreased, according to brunch 501/502); and
a drive controller that corrects the control value of the drive current with the selected correction value to drive the stepping motor (after the current is corrected, increased or decreased, according to brunch 501/502, it then gets adjusted so it does not cross the limit range Imax, Imin.)

Re. claim 6, Pollock disclose wherein the correction unit selects the second correction value when the phase of the rotor is behind the target phase and rotation of the rotor is not in an accelerating state, and selects a third correction value larger than the second correction value when the phase of the rotor is behind the target phase and the rotation of the rotor is in the accelerating state (Fig. 10 shows current is corrected, decreased to a first positive value above Imin and increased to a second positive value below Imax, according to brunch 501/502, in order to slow the rotor down from been accelerated in branch 502, and accelerate the rotor from been not accelerated in brunch 501.).
Re. claim 7, Pollock Fig. 10 disclose an absolute value of the second correction value is larger than an absolute value of the first correction value (the current is limited to first positive value above Imin, and to second positive value below Imax; hence, absolute value of the second correction value is larger than an absolute value, see Fig. 8.)
Re. claim 10, Pollock Fig. 8 shows positive current slop where first, second, and third correction values can be read.
.
Allowable Subject Matter
7.	Claims 2, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5, 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAID BOUZIANE/Examiner, Art Unit 2846